DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of the Claims
2.	Claims 1-2 and 6-7 are currently pending. Claims 6-7 have been withdrawn as being drawn to non-elected claims. This office action is in response to the amendment filed on 11/16/2021.
 
Claim Interpretation
3.	Concerning claim 1 the indication of a method step comprising  the step of radical polymerization of a monomeric mixture  comprising at least 70 mol% of divinyl benzene and a solvent” is interpreted such that the mol% is of the monomers and the monomer mixture does not include the solvent. This is particularly the case as it would not be clear how a solvent which has 2 to 10 times the volume of the monomer could be present in an amount of at most 30 mol% which would be required if the solvent was a part of the monomer mixture 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over deBenneville (US 3,948,821) in view of Leif (US 8,048,659 B1).
Concerning claim 1 deBenneville teaches a macroreticular polystyrene resin (abstract) which is used for polypeptide synthesis (column 1 lines 15-25). The solid state polypeptide synthesis is called a Merrifield synthesis and is indicated to include providing a crosslinked styrene polymer to which is attached a protected amino acid (column 1 lines 50-65) and after which an additional amino acid is reacted to give the desired polypeptide structure (column 2 lines 1-20).  This corresponds to the indicated providing a polymeric solid state synthesis support (the crosslinked styrene polymer) attaching 

Additionally deBenneville teaches that the organic reactants are the monomers, the solvent and catalysts are present in an organic phase where the solvent is present in an amount of form 20-80% (column 4 lines 55-60) indicating that the ratio of the monomer to the solvent would be present in an amount of from 4 to .2 times the amount of monomer, which would be an overlapping range with the claimed range of from 2 to 10 times the amount of solvent to the amount of monomer. As such when the method of deBenneville uses the indicated aromatic hydrocarbon or halogen derivative of aliphatic hydrocarbons deBenneville would teach the claimed method with an overlapping amount of the solvent to monomer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I 
DeBenneville does not specifically teach that the method used incudes the claimed amount of divinylbenzene, the claimed porosity, or the claimed pore diameter, or the claimed amount of the solvent to monomer, but does indicate as is stated above at very least overlapping ranges with the claimed ranges. DeBenneville additionaly does not indicate that the styrenic polymer is functionalized with  benzyloxybenzyl alcohol and/or amino moieties.   indicates that the polymer is to be chloromethylated by the same methods which are used for the chloromethylation of Merrifield gel resins (column 5 lines 35-50 and column 3 lines 50-55), indicating that the styrenic polymer is functionalized with chloromethyl groups.
because deBenneville teaches overlapping ranges with the claimed ranges of the indicated properties and teaches that the claimed solvents can be used. 
deBenneville indicates that the polymer is to be chloromethylated by the same methods which are used for the chloromethylation of Merrifield gel resins (column 5 lines 35-50 and column 3 lines 50-55), indicating that the styrenic polymer is functionalized with chloromethyl groups.
Leif teaches the use of polymers as solid supports for Merrifields peptide synthesis and teaches that that for the making of peptides a support is functionalized with a group that is reactive though a terminal carboxyl group such as an amino group or a halomethyl group (column 14 lines 50-68).  This indicates that the purpose of peptide synthesis the functionalization of a support with an amino group or a halomethyl group such as the chloromethyl indicated by deBenneville are substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the functionalization method of deBenneville to include the claimed amino functionalization because Leif teaches that amino and halomethyl (such as chloromethyl) functionalization methods are substantially equivalent and interchangeable with one another for the purpose of providing a functional group on a solid support for peptide synthesis. 

Concerning claim 2 deBenneville further teaches that the macroreticular polystyrene resin which corresponds to the claimed polymeric solid state synthesis support will have a surface area of preferably at least 50 m2/g (abstract) and may reach up to 2000 m2/g (column 4 lines 45-50). This corresponds to an overlapping range with the claimed range of 200 to 600 m2/g of the pore walls.  

It would have been obvious to one of ordinary skill in art at the time of filling to use the claimed method having the claimed surface area of the pore walls because deBenneville teaches an overlapping range with the claimed range. 
Response to Arguments
5.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejections of deBenneville that deBenneville refers to chloromethylated polymers only. Therefore, the presently-claimed invention, is clearly distinguished from deBenneville. In contrast with deBenneville, in the claimed invention, the polymeric solid-state synthesis support is a styrenic polymer containing at least 70 mol % divinylbenzene monomer units, said styrenic polymer being functionalized with benzyloxybenzyl alcohol and/or amino moieties.
While this argument is found to be persuasive in regard to the rejection of DeBenneville alone the rejection of deBenneville in view of Leif as is indicated above teaches that functionalization of the support with chloromethyl groups or amino groups are substantially equivalent and interchangeable with one another for providing a solid state support that peptide synthesis can occur on and as such it would be obvious to one of ordinary skill in the art to alter the functionalization of deBenneville to have amino groups instead of chloromethyl groups as is argued in the rejection provided above. 
Applicant further argues that deBenneville discloses, at col. 4, lines 7-13, various solvents which may be used in the preparation of the macroreticular crosslinked polystyrene beads. There is no specification as to how much solvent is needed, and the solvents listed are both swelling and non-swelling solvents, there is no distinction made between these two types of solvents.

Additionally deBenneville teaches that the organic reactants are the monomers, the solvent and catalysts are present in an organic phase where the solvent is present in an amount of form 20-80% (column 4 lines 55-60) indicating that the ratio of the monomer to the solvent would be present in an amount of from 4 to .2 times the amount of monomer, which would be an overlapping range with the claimed range of from 2 to 10 times the amount of solvent to the amount of monomer.
As such deBenneville both teaches the use of the indicated solvents and the amount of solvent in enough detail that one of ordinary skill in the art at the time of filling would be motivated to use the indicated solvent in the indicated amount to give the claimed method, as one of ordinary skill would find it obvious to use one of the listed solvents in an amount which is within the range which is claimed.  Applicant has not provided any indication or experimental evidence that this would provide any unexpected result as such the rejection is maintained. 
Applicant further argues that the only specification of the amount of solvents in deBenneville is mentioned in col. 4, lines 54-58: “A very useful range for preparing materials with good physical characteristics and sufficient surface area comprises the use of 3-50% DVB and 20-80% of solvent extender calculated on the total organic phase.” This, however, applies to the amount of up to 50% DVB, and there is no information for any higher amounts of DVB as to what the ratio of solvent extender should be.
Actual examples of deBenneville are disclosed in the Table 1. The solvents (solvent extenders) are classified into two groups: Solvent 1 corresponds to non-swelling solvents, prevailing in all the listed 
In the actual examples of deBenneville, summarized in Table 1, there is no Solvent 2, or up to 37 wt.% of Solvent 2, relative to the amount of the mixture. Based on the densities, this is up to 37 vol.%. (The solvents used as Solvent 2 have approximately the same or higher density than the monomers.)
The solvents according to the presently-claimed invention as solvents whose volume in the polymerization mixture should be 2-10 times of the monomer volume are the swelling solvents. These are marked in deBenneville as Solvent 2. The Solvent 1 of deBenneville does not include aromatic hydrocarbons (nor heterocycloalkanes, nor halogenated aliphatic hydrocarbons), and refers to generally non-swelling solvents as explained above.
Furthermore, the amount of DVB in the examples of deBenneville is up to 50% of the monomer mixture (Table 1).
This argument is not found to be persuasive because the indication of “ a monomer mixture comprising at least 70 mol% of divinylbenzene” is interpreted as having the monomer mixture be separate from the solvent.  This is particularly the case as it would not be clear how a solvent which has 2 to 10 times the volume of the monomer could be present in an amount of at most 30 mol% which would be required if the solvent was a part of the monomer mixture. This interpretation of this limitation would seem to be in line with that indicated by the specification as applicants specification indicates that the pore formation is incudes by the high dilution of the monomers more than 50 mol% of which is the crosslinking component in a solvent capable of good solvation of the polymer chains during polymerization (applicant’s specification pg 4 lines 30-32 and pg 5 lines 1-5), which indicates that the mol% is of the monomers and does not include the solvent.  As such the indication in deBenneville of 
Additionally deBenneville does teach that the solvent can be used for the polymerization can be swelling solvents including aromatic hydrocarbons and  halogen derivatives of aliphatic hydrocarbons (column 4 lines 5-15). While it is indicated the at mixture of two or more solvents can be used this is not required indicating the solvents can be used alone. That the examples of deBenneville do not specifically teach this is not a teaching against the particularly claimed solvent or amount of solvent. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.I and 2123.II. 
As such the indication of deBenneville that the claimed solvents can be used and that they can be used in amounts which include an overlapping range with the claimed range of the amount of 
Applicant further argues that as disclosed by deBenneville in col. 5, lines 3-10, the resulting macroreticular polymer has a commonly known structure. Indeed, it would have been expected by one of ordinary skill in art that the polymers prepared at conditions deBenneville teaches due to high content of non-swelling components in solvent extenders would have ordinary macroreticular morphology. It is characterized by relatively large holes, in which are embedded small spheres on the order of a micron or less in diameter (col. 5, lines 14 — 15).
In contrast to deBenneville, morphology of the polymers used in the presently-claimed invention is created by phase separation during polymerization by a mechanism different from that acting during preparation of ordinary macroreticular polymers. Due to the high content of swelling solvents in the polymerization mixture (organic phase), a foam like morphology of distinctly different character than in the ordinary macroreticular materials is created (page 5, lines 1-14, of the present application).
This argument is not found to be persuasive as applicant has not claimed any different structure or morphology of the polymer other than properties which have overlapping range with the claimed ranges indicated by deBenneville or provided any experimental evidence as to any particular difference providing unexpected results concerning the structure of the polymer. As this particular character is not claimed and no evidence has been provided as to the unexpected result of the indicated method to form the indicated character then the rejection above is maintained. 

Applicant further argues that the presently-claimed invention thus requires at least 70 mol% of DVB in the monomer mixture, and volume of a swelling solvent (aromatic hydrocarbons, 
Where all claimed features are not shown or described in the relied upon prior art, Office rules require personnel to explain why the differences between the relied-upon prior art and the claimed invention would have been obvious to one of ordinary skill in the art. (MPEP § 2141).
The Court of Appeals for the Federal Circuit has required the Board of Appeal to do the same in In Re Ravi Vaidyanathan (Board of Patent Appeals and Interferences, No. 2008-2867):
Obviousness is determined as a matter of foresight, not hindsight. . . . KSR did not free the PTO’s examination process from explaining its reasoning. In making an obviousness rejection, the examiner should not rely on conclusory statements that a particular feature of the invention would have been obvious or was well known.
Instead, the examiner should elaborate, discussing the evidence or reasoning that leads the examiner to such a conclusion. ... If it is not possible for the examiner to provide this type of information, the examiner might choose instead to provide an affidavit detailing the examiner’s own personal knowledge (as a person approximating one of ordinary skill in the art) of the technology in question.
Where, as here, prior art references are cited to support an obviousness rejection . . . the examiner should at least explain the logic or common sense that leads the examiner to believe the claim would have been obvious. Anything less than this results in a record that is insulated from meaningful appellate review. ... If the examiner is able to render a claim obvious simply by saying it is so, neither the Board nor this court is capable of reviewing that determination.

Absent the benefits of Applicant’s own disclosure, there is no motivation or suggestion, whether from deBenneville or any generalized “known principle in the art” to modify deBenneville to arrive at the claimed invention as a whole, as recited in claims 1-3. Accordingly, claims 1-3 are patentable over deBenneville for at least this reason.
Regarding obviousness, the Office is asked to consider that ascertaining the level of ordinary skill in the art at the time Applicant discovered its process is impractical in an ex parte proceeding since neither the Examiner nor the Applicant have survey evidence related to the qualifications of the technical people working in this field, or the testimony of an expert witness familiar with the qualifications of the technical people working in this field. In view of this, Applicant submits that the only facts of record pertaining to the level of skill in the art are found within the prior art of record.
Applicant further submits, based upon its review of the prior art of record and the prior art in this field, the art is crowded and advancements in the art are incremental. In Applicant’s view, deriving inventions in this field is like looking for the proverbial “needle in the haystack.”
When considering whether Applicant’s claimed invention is obvious, Applicant asks the Examiner to recognize the danger of employing “hindsight” in his analysis, particularly in a field where the art is crowded and improvements in the technology are incremental. This danger is inherent in the examination process since the Examiner knows what the invention is when he determines whether Applicant’s invention is obvious. On the other hand, the only information Applicant has at the time of its discovery are the teachings of the prior art, so the inquiry related to obviousness must focus on the content of what the prior art teaches and suggests to the 
A critical step in analyzing the patentability of claims pursuant to section 103(a) is casting the mind back to the time of invention, to consider the thinking of one of ordinary skill in the art, guided only by the prior art references and the then accepted wisdom in the field. See Dembiczak, 175 F.3d at 999, 50 USPQ2d at 1617. Close adherence to this methodology is especially important in cases where the very ease with which the invention can be understood may prompt one “to fall victim to the insidious effect of a hindsight syndrome wherein that which only the invention taught is used against its teacher.” Id. (quoting W.L. Gore & Assocs., Inc., v Garlock, Inc., 721 F.2d 1540, 1553, 220 USPQ 303,313 (Fed. Cir. 1983). In view of the foregoing, Applicant respectfully submits that the presently-claimed invention is novel and unobvious over the prior art.
This argument is not found to be persuasive because deBenneville does teach that the solvent can be used for the polymerization can be swelling solvents including aromatic hydrocarbons and  halogen derivatives of aliphatic hydrocarbons (column 4 lines 5-15). deBenneville teaches that the organic reactants are the monomers, the solvent and catalysts are present in an organic phase where the solvent is present in an amount of form 20-80% (column 4 lines 55-60) indicating that the ratio of the monomer to the solvent would be present in an amount of from 4 to .2 times the amount of monomer, which would be an overlapping range with the claimed range of from 2 to 10 times the amount of solvent to the amount of monomer.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I 
. 
Conclusion
6.	Claims 1-2 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763